DETAILED ACTION
This action is in response to preliminary amendments received on 8/2/2019. Claims 1-30 were previously pending. Claims 21-23 have been amended, claims 1-20 and 24-30 canceled and new claims 31-45 added. A complete action on the merits of claims 21-23 and 31-45 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 42-45 are objected to because of the following informalities:  “the spacer” in each of claims42-45 should be amended to recite --the elongated spacer-- to be consistent with that introduced in claim 41.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 37 recites the limitation “the electrode advancer” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Since claim 37 depends on claim 33, which neither of the claims introduce any electrode advancers, it is at most unclear what electrode advancer is being referred to. It is noted that claim 35 does introduce an electrode advancer; however, it seems that claim 35 and claim 37 are duplicate of one another. Clarification and appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (US Pub. No. 2005/0154386).
Regarding Claim 31, West teaches a device for applying non-ablative radiofrequency energy for sphincter treatment (please note that the limitation of “for applying non-ablative radiofrequency energy for sphincter treatment” is being interpreted as a functional limitation, thus since West teaches “the targeted tissue region can comprise, for example, the lower 
Regarding Claim 32, West teaches further comprising an expandable basket 18 at a distal portion of the device (various figures show the overall view of the device and basket 18 such as Figs. 1-11), the basket having a plurality of arms 20 movable from a collapsed position to an expanded position to dilate tissue contacted by the plurality of arms ([0077]-[0078]).
Regarding Claim 33, West teaches wherein a first arm of the plurality of arms has a first opening 56 through which the first electrode 28 extends in the extended position of the first electrode and a second arm of the plurality of arms has a second opening through which the second electrode extends in the extended position of the second electrode ([0079] and Figs. 2A-11).
Regarding Claim 34, West teaches wherein the first and second arms 20 each include a location feature to maintain a fixed radial spacing (proximal ends 166, see Figs. 3A-4).
Regarding Claim 35, West teaches further comprising a spacer 120 positioned within the outer tube (positioned within the distal shaft component 150 of the outer tube 14, see [0142] and Figs. 2A-4) and an electrode advancer 124 positioned within the spacer, the spacer maintaining a centered position of the electrode advancer (Figs. 3A-4 and [0124]-[0133]).
Regarding Claim 36, West teaches wherein the spacer 120 has a separable portion to access an interior of the spacer (sleeve 122, see [0128] and Figs. 3A-4).
Regarding Claim 37, West teaches further comprising a spacer 120 positioned within the outer tube (positioned within the distal shaft component 150 of the outer tube 14, see [0142] and Figs. 2A-4), the electrode advancer 124 positioned within the spacer, the spacer maintaining a centered position of the electrode advancer (Figs. 3A-4 and [0124]-[0133]).
Regarding Claim 38, West teaches further comprising an electrode holder 120 cooperating with the engagement structure 128 of the first and second electrodes ([0127] and Fig. 3A).
Regarding Claim 39, West teaches wherein an aspiration tube 100 and an irrigation tube 90 are received within the spacer ([0109]-[0110] and Fig. 3A where each of tubes 90 and 100 pass through openings 92, 102, 88, 84 and the central opening of 120).
Regarding Claim 40, West teaches wherein the spacer (a combination of elements 24, 58 including electrode advancer stem 124 and advancer hub 120 as seen in Figs. 6A-B) has a plurality of separable portions for placement of components within different sections of an interior of the spacer, the components including wires 68 for measuring temperature of the tissue ([0100]-[0102] and [0137]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over West (US Pub. No. 2005/0154386) in view of Qin (US Pub. No. 2002/0198519) and further in view of Hauck (US Patent No. 6,926,715).
Regarding Claim 21, West teaches a system for controlling operation of a radiofrequency treatment device to apply energy to tissue to heat tissue to create tissue lesions ([0005]), the system comprising:
a first treatment device 18 having a plurality of electrodes 28 for applying radiofrequency energy to tissue (Figs. 1-11), an outer tube 14, an electrode advancer 58 positioned within the outer tube (positioned within the distal shaft component 150 of the outer tube 14, see [0142] and Figs. 2A-4), and a spacer 120 to maintain a centered position of the electrode advancer (Fig. 3A), the plurality of electrodes 28 advanceable from the device to penetrate tissue and apply radiofrequency energy, the spacer positioned in the outer tube ([0079]-[0080]); and
a controller 52 including a connector to which the first treatment device is coupled for use (Fig. 1),  
although West teaches the controller further including an operation system to execute on a display screen a first graphical interface guiding use of the first treatment device “is linked to the generator 38 and the fluid delivery apparatus 44. The controller 52, which preferably includes an onboard central processing unit, governs the power levels, cycles, and duration that the radio frequency energy is distributed to the electrodes 28, to achieve and maintain temperature levels appropriate to achieve the desired treatment objectives. In tandem, the controller 52 also desirably governs the delivery of irrigation fluid. The controller 52 desirably includes an input/output (I/O) device 54. The I/O device 54, which can employ a graphical user interface, allows the physician to input control and processing variables, to enable the controller to generate appropriate command signals.” In [0090]-[0091] and “The graphical user interface (GUI) 54 desirably graphically presents processing information to the physician for viewing or analysis” in [0102] using the first treatment device of forming a pattern of lesions in a body region in a plurality of axially spaced lesion levels, each of the plurality of lesion levels including a plurality of circumferential spaced lesions (Figs. 39A-C), West is silent in specifically teaching the controller visually prompting a user in a step-wise fashion on the display screen to perform a process using the first treatment device of forming a pattern of lesions in a body region in a plurality of axially spaced lesion levels, each of the plurality of lesion levels including a plurality of circumferential spaced lesions.
In the same field of invention, Qin teaches a similar instrument for a similar use and further teaches “the controller 52 proceeds to condition the generator and ancillary equipment to proceed step-wise through a sequence of operational modes. The operational modes have been preprogrammed to achieve the treatment protocol and objective of the selected device 
Although West teaches controlling “The controller 52, which preferably includes an onboard central processing unit, governs the power levels, cycles, and duration that the radio frequency energy is distributed to the electrodes 28, to achieve and maintain temperature levels appropriate to achieve the desired treatment objectives” in [0090] West does not specifically teach applying non ablative radiofrequency energy to tissue to heat tissue to create tissue lesions without ablating the tissue and the controller controlling application of energy so that the tissue is thermally treated to create lesions but preventing thermal treatment beyond a threshold which would ablate the tissue. 
In the same field of invention, Hauck teaches providing a non-ablative energy for shrinking a section of tissue rather than ablating it. In specific, Hauck teaches “The term "non-ablative" energy is herein intended to mean the energy sufficiently suitable to shrink or tighten collagen or tissue; however, the non-ablative energy is below the tissue ablation threshold that causes tissue injury or necrosis irreversibly” in Col. 9, ll. 20-37. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to implement 
Regarding Claim 22, West teaches wherein the spacer 120 has a separable portion 122 to access an interior of the spacer, and an aspiration tube 100 is inserted into the spacer through the separable portion (“The base mount 74 also includes a third, more central opening 98 (see FIG. 3A). This opening 98 is sized and configured to allow fluid-tight passage of an aspiration tube 100, as FIG. 4 shows” [0110] it is noted that the aspiration tube 100 passes through the central opening 98 of base 74 and through the central opening of hub 120 and thus sleeve 122).
Regarding Claim 23, West teaches wherein the spacer 120 has a plurality of separable portions (120 and 122 are separable) for placement of components within different sections of an interior of the spacer, the components including wires 68 for measuring temperature of the tissue (through opening 138 as disclosed in [0137]).

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over West (US Pub. No. 2005/0154386) in view of Hauck (US Patent No. 6,926,715).
Regarding Claim 41, West teaches a device for applying radiofrequency energy for sphincter treatment ([0069], [0078] and [0084]) comprising a flexible outer tube 14 (Fig. 1) first and second electrodes 28 (various figures such as Figs. 2C-3C, and 7A-11) movable with respect to the outer tube ([0079]), the first and second electrodes 28 each having penetrating tips 
Although West teaches “In this arrangement, the natural healing of subsurface lesions or pattern of subsurface lesions created by the applied energy leads to a physical tightening of the sphincter and/or adjoining cardia and/or a reduction in the compliance of these tissues” in  [0084] and “The controller 52, which preferably includes an onboard central processing unit, governs the power levels, cycles, and duration that the radio frequency energy is distributed to the electrodes 28, to achieve and maintain temperature levels appropriate to achieve the desired treatment objectives” in [0090] West does not specifically teach applying non-ablative radiofrequency energy in order to prevent ablation of tissue as claimed.
In the same field of invention, Hauck teaches providing a non-ablative energy for shrinking a section of tissue rather than ablating it. In specific, Hauck teaches “The term "non-ablative" energy is herein intended to mean the energy sufficiently suitable to shrink or tighten collagen or tissue; however, the non-ablative energy is below the tissue ablation threshold that causes 
Regarding Claim 42, West teaches further comprising an elongated electrode advancer 124, the first and second electrodes 28 coupled to the electrode advancer 124 and the electrode advancer 124 is slidable within a lumen of the spacer 120 (Figs. 6A-6B and [0132]).
Regarding Claim 43, West teaches wherein the spacer 120 maintains centering of the electrode advancer (by being positioned through the central opening of hub 120, see [0132] and Figs. 2A-6B).

Allowable Subject Matter
Claims 44 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 44-45, West teaches wherein the spacer 120 includes at least one opening to receive wires 68 within the spacer (through opening 138, see Fig. 3A and [0137]) and to receive an aspiration tube 100 and irrigation tube 90 within the spacer (through the central opening as seen in Fig. 3A); however, West is silent in teaching the spacer having at least one 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,292,756. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to controlling operation of a radiofrequency treatment device to apply non ablative radiofrequency energy to tissue to heat tissue to create tissue lesions without ablating the tissue, the system comprising: a device having a plurality of electrodes for applying radiofrequency energy to tissue, an outer tube, an electrode advancer positioned within the outer tube, and a spacer to maintain a centered position of the electrode advancer, the plurality of electrodes advanceable from the device to penetrate tissue and apply radiofrequency energy, and a controller connected to a generator for applying radiofrequency energy to the electrodes; the controller further including an operation system to execute on a display screen a first graphical interface guiding use of the first treatment device, the controller visually prompting a user in a step-wise fashion on the display screen to perform forming a pattern of lesions in a body region in a plurality of axially .
Claims 31-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,675,404. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to  a device for applying radiofrequency energy for sphincter treatment comprising: a flexible outer tube; an expandable basket having a at least first and second arms movable from a collapsed position to an expanded position, the first arm having a first opening formed therein and the second arm having a second opening formed therein; two electrodes movable with respect to the plurality of arms and with respect to the outer tube, the two electrodes movable from a retracted position to an extended position; an advancer slidably disposed within the flexible outer tube, the two electrodes operably coupled to the advancer such that movement of the advancer advances the two electrodes to the extended position; and an elongated spacer positioned within the flexible outer tube, the spacer having a central lumen to receive the advancer and to maintain a central position of the advancer as the advancer is advanced within the central lumen, the spacer further having at least one closable tab for receiving the aspiration tube and the irrigation tube within the spacer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Primary Examiner, Art Unit 3794